 

Exhibit 10.71

 

DATED JUNE 15, 2000.

 

PacEast Telecom Corporation

 

(PE)

 

to

 

Pacific Internet Exchange Corporation

 

--------------------------------------------------------------------------------

 

(PIXC)

 

--------------------------------------------------------------------------------

 

Co-Location Sub-Lease Agreement

 

relating to

 

4th and 5th floor of the B-block of TRC C-Building

at 1-1 Heiwajima, 6-Chome, Oota-ku, Tokyo 143-0006, Japan

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

DATED JUNE 15, 2000.

 

This Co-Location Sublease Agreement (hereinafter this “Agreement”) is between
PacEast Telecom Corporation whose registered office is at 4-4, Kojimachi
1-Chome, Chiyoda-ku, Tokyo 102-8483, Japan (hereinafter the “PE”) and Pacific
Internet Exchange Corporation whose registered office is at 1100 Alakea Plaza,
21st Floor, Honolulu, Hawaii 96813 (hereinafter “PIXC”).

 

1. Overview

 

1.1   The PIXC wishes to operate a carrier neutral co-location business for, and
provide related services to, internet service providers and other
telecommunications carriers.

 

1.2   PE represents and warrants that it currently leases the B-block
(hereinafter “Premises”) of the TRC C-Building (hereinafter “Building”) at 1-1
Heiwajima, 6-Chome, Oota-ku, Tokyo 143-0006, Japan from Tokyo Ryutsu Center
(hereinafter “Landlord”) and PIXC desires to the Premises to locate and operate
certain network and/or telecom equipment, computer equipment (hereinafter
“Equipment”) as well as running of an office in the Space pursuant to the terms
and conditions of this Agreement.

 

1.3   PE represents and warrants that PE has the consent of and authority from
the Landlord to enter into this Agreement. PE and PIXC shall discuss the
possibility of sharing certain common infrastructure facilities and equipment.
The sharing may take the form of joint ownership, individual ownership with the
provision of benefits of use to the other party for compensation, or any other
form the parties may agree on, subject to terms and conditions to be negotiated
by the parties, all of which shall be the subject of a separate contract. For
the avoidance of doubt, nothing in this clause 1.4 shall be interpreted as
restricting PIXC’s right to install such infrastructure facilities and equipment
on its own.

 

1.4   PE represents and warrants that it has secured commitment from both NTT
and TTNET to provide diverse fiber connectivity into the Building. In addition,
PE shall provide it’s own diverse fiber connection between the Space and their
facility at the Nishi Ooi NF Park Building, located in 9-15 Futaba, 2 chome,
Shinagawa-ku, Tokyo. This diverse



--------------------------------------------------------------------------------

Confidential

 

fiber facility will provide virtual connectivity to existing PIXCs at the NF
Park Building site. IT will also provide connectivity to other buildings
connected to the Tokyo Metropolitan Fiber Ring that PE is constructing as well
as direct access to the cable head of the Japan US undersea cable system.

 

2. Relationship between PE and PIXC

 

2.1   PE shall grant to PIXC a co-location sublease for the Space and shall
provide the supporting services specified in Schedule A attached hereto (the
“Services”).

 

2.2   PIXC may use the Space for the purposes of installing, maintaining, and
operating Equipment necessary to support telecommunications services and
facilities in Japan, including without limitation to operate a carrier neutral
co-location business for, and provide related services to, internet service
providers and other telecommunications carriers.

 

2.3   If the PIXC wishes to interconnect the Equipment with the equipment or
services of a third party at an interconnection point that will be physically
located within the Building but outside the Space, the PIXC shall obtain the
prior written consent of PE, which consent shall not be unreasonably withheld,
conditioned or delayed. If the PIXC does not receive a written notice from PE
either consenting or objecting to the interconnection described in the notice
within [two (2) weeks] of delivery of the notice to PE, PE’s written consent
shall be deemed to have been given. If the PIXC completes such interconnection
without obtaining PE’s prior written consent, the PIXC shall be considered in
breach of this Agreement, and PE may pursue any legal or equitable remedy,
including but not limited to the immediate termination of this Agreement. For
the avoidance of doubt, interconnection at a point physically located within the
Space shall not require the consent of PE.

 

2.4   In connection with the Space subleased hereunder, PE shall perform
services, which support the overall operation of the Space (e.g., janitorial
services (including removal of everyday trash), environmental systems
maintenance (including heating, ventilation and air conditioning), at no
additional charge to PIXC for the Services. However, PIXC shall be required to
maintain the Space in an orderly manner and in accordance with the

 

2



--------------------------------------------------------------------------------

Confidential

 

reasonable requests from PE, and shall be responsible among other things, for
the removal of large trash (sodai goma), packing, cartons, etc., from the Space.

 

2.5   PIXC acknowledges that PIXC has only been granted a sublease for the
Space, with rights of ingress and egress, and that PIXC has not been granted any
other real property interests whatsoever in the Space, Premises or the Building.

 

2.6   PIXC must obtain the prior written approval of PE to use other common
facilities within the Building (e.g., conduits, riser system, phone room,
transformer room, roof of the Building and antenna) that are not located in the
Space or Premises. PE and PIXC acknowledge that there may be certain cost or
expenses resulting from use by PIXC of any other common facilities outside the
Premises and agree that PE and PIXC shall negotiate with a view to agreeing the
level of such costs or expenses, if any, to be borne by each party.

 

2.7   PIXC must obtain written approval from PE prior to PIXC offering
Sub-lease.

 

3. Term of Agreement

 

3.1   The term of this Agreement (the “Term”) shall be ten (10) years from the
date of execution of this Agreement and PIXC shall, subject to clause 3.4 and
clause 4, have the option to renew this Agreement for another 5-year term after
the expiration of the Term.

 

3.2   PE shall maintain and continue the Master Lease of the Premises in which
the Space is located for the duration of the Term as well as the optional period
if the PIXC so desires to exercise his option.

 

3.3   In the event that the Master Lease is terminated before the end of the
Term or the optional period, PE shall ensure that the Agreement be carried over
and honored by its successor or the Landlord, whoever is applicable.

 

3.4   If either party materially breaches the terms and conditions of this
Agreement, the other party may terminate this Agreement upon thirty (30) days’
prior written notice to the breaching party if such breach is not cured within
such thirty (30) day period.

 

3



--------------------------------------------------------------------------------

Confidential

 

4. Renewal

 

4.1   If the PIXC intends to exercise the option of continuing the Term for
another five (5) years as provided in clause 3.1, he shall write to PE six (6)
months prior to the expiration of the Term. The PIXC shall enter into a
negotiation process with PE to determine the revised Rent and any other charges,
if any, based on open market rates charged by other landlords for the similar
area and services in the surrounding areas.

 

4.2   Following the expiration of the Term or the failure of the Parties to
agree to a renewal period after the completion of the additional 5-year term,
PIXC’s sublease of the Space shall continue in effect on a month-to-month basis
upon the same terms and conditions specified herein (except that prices will be
subject to change), unless terminated by either PIXC or PE upon thirty (30) days
prior written notice.

 

5. Termination

 

5.1   Upon termination of this Agreement for any reason, PIXC agrees to remove
the Equipment and any other property that have been installed by PIXC or PIXC’s
clients no later than thirty (30) days after such termination.

 

5.2   If PIXC fails to remove the Equipment and other such property within such
thirty (30) day period, PE shall be entitled to pursue all available legal
remedies against PIXC, including, without limitation, removing the PIXC’s
property from the Space (and the Premises and Building) and storing it at PIXC’s
expense at an off-site location designated by PE and, at PE’s option, selling
the PIXC’s property to cover storage expenses if PIXC fails to retrieve PIXC’s
property and pay all accrued storage expenses within sixty (60) days after
receiving written notices from PE of its intention to effect such sale. PE shall
not be held responsible for any damage to, or loss of, PIXC’s property as are a
result of enforcing PE’s right under this clause 5.2, except where such damage
or loss is caused by any omission and negligence of PE, its servants or agents.

 

5.3   Upon termination of this Agreement, PIXC agrees to reinstate the Space at
PIXC’s expenses to its initial condition fair wear and tear excepted.

 

4



--------------------------------------------------------------------------------

Confidential

 

5.4   In the event PIXC terminates this Agreement, PE shall have first priority
to purchase the assets held by PIXC as a common infrastructure when it is
determined that PIXC want to sell such assets.

 

6. Rent/Charges and Payment Terms

 

6.1   PIXC shall pay PE monthly the Rent set forth in Schedule A which includes
charges for the Services.

 

6.2   The first and (estimated) last months’ Rent are due before occupancy of
the Space begins. The first and last months’ Rent will be applied against Rent
due in those months. In the event that the total amount received by PE exceeds
the Rent payable in those months, the excess will be refunded to PIXC within
thirty (30) days after the expiration or termination of this Agreement, provided
that PE may, in lieu of refunding such excess, apply it in payment of any other
obligations of PIXC which are payable to PE on the date this Agreement
terminates or expires.

 

6.3   If the deposit for the last month’s Rent is less than the actual due for
that month, PE will invoice PIXC for the difference, which shall be payable
under the terms otherwise applicable under this Agreement.

 

6.4   Monthly payment of all Rent is due by 10 days after receipt of the
invoice.

 

6.5   At ninety (90) days past due, PE reserves the right to terminate this
Agreement. This does not remove or modify in any way the obligation of PIXC to
pay all outstanding Rent and interest charges.

 

6.6   Taxes will be stated separately on the invoice. PIXC shall pay all taxes
and fees as set forth in Schedule A.

 

7. Interruptions in Services

 

7.1   PE shall use reasonable commercial efforts consistent with prevailing
industry standards to maintain its facilities and operations in a manner, which
minimizes errors and interruptions in the Services. For greater certainty the
parties acknowledge that no power supply facility operation can be completely
free from any errors or interruption in the

 

5



--------------------------------------------------------------------------------

 

Confidential

 

Services, whether within or outside of PE reasonable control. In the case of
commercial power supply outage, the building standby generator supply shall
automatically kick-in to assume the full load.

 

7.2   Notwithstanding clause 7.1, the Services may be temporarily unavailable
for scheduled maintenance or for unscheduled emergency maintenance, either by PE
or by third-party providers. PE shall provide reasonable advance notice in
writing or by e-mail of any scheduled service disruption.

 

8. Warranty and Assumption of Risk

 

8.1   PIXC uses the Services at PIXC’s own risk. Except for clauses 1.2, 1.3 and
9.4(b), PE makes no warranty, expressed or implied, including but not limited to
any warranty of merchantability or fitness for a particular purpose.

 

9. Additional Terms Governing Use Of Space

 

9.1   Installation of Equipment

 

  (a)   Before beginning any delivery, installation, or removal work, PIXC shall
notify PE in writing the description and the choice of suppliers/contractors of
the work and/or equipment involved.

 

  (b)   PIXC may lease, provide or make available to any third party space
within the Space without PE’s prior written consent. However, if Customer should
provide or make available space to a third party for office application,
Customer shall deem to be in breach of this Agreement, and PE may pursue any
legal or equitable remedy, including but not limited to the immediate
termination of the Agreement and/or removal of Customer’s Property in accordance
with clause 5.2.

 

9.2   Insurance

 

The Landlord will provide insurance coverage for the Building. PE shall not be
responsible for any loss or damage to property of any kind owned or leased by
PIXC or its employees, contractors, and agents. The insurance covering the
Equipment owned or leased by PIXC against loss or physical damage shall be
insured by PIXC.

 

6



--------------------------------------------------------------------------------

 

Confidential

9.3   Assignment or Transfer

 

Neither party shall assign or transfer the rights nor obligations associated
with this Agreement, in whole or in part, without the other party’s written
consent except to an assignee of all or substantially all of PIXC’s assets.
Notwithstanding the foregoing, PIXC may assign this Agreement to an affiliated
company with prior written notice to PE.

 

9.4   Limitation of Liability

 

  (a)   In no event shall either party or any of its officers, contractors or
employees be liable for any loss of profit or revenue or for any consequential,
incidental, special, exemplary or punitive damages incurred or suffered by the
other party, resulting from any performance or failure to perform under this
Agreement even if the concerned party has been advised of the possibility of
such loss or damage.

 

  (b)   The PIXC shall indemnify and hold harmless PE from and against PIXC’s
breach or non-performance of any conditions which may be imposed by any planning
permission or building regulations relating to the Space for Building and
against any claim by an adjoining owner or occupier or member of the public or
other person arising out of, or incidental to, PIXC’s use of the Space or the
Building, or the exercise of PE’s rights under clause 5.2 and from any loss,
damage or expense suffered by PE resulting from the use of the Space or the
Building by the PIXC, its employees, or any of its invitees; including damages
or loss caused by gross negligence or willful acts or omissions of or by the
malfunction of any equipment supplied or operated by the PIXC, its officers,
employees, agents, or contractors. PE represents and warrants that as of the
date of this Agreement, there are no conditions imposed by any planning
permission or building regulations relating to the Space or the Building, and
that PE’s and PIXC’s intended use of the Building is in conformance with all
zoning and local use laws.

 

  (c)   PE shall indemnify and hold harmless the PIXC from and against all
claims, proceedings, suits, actions, damages or losses whatsoever suffered or
incurred by

 

7



--------------------------------------------------------------------------------

 

Confidential

 

the PIXC by reason of any act, omission or negligence of PE, its servants, other
PIXCs or agents.

 

  (d)   Each party shall be liable to the other for damage or loss any property
or death or injury to any persons if such damage or loss is caused by gross
negligence or willful acts or omissions of such party or its officers,
employees, agents or contractors, or by the malfunction of any equipment
supplied or operated by such party.

 

10. Year 2000 Compliance

 

10.1   PE confirms that all software, hardware and the Service provided to this
Agreement shall be Year 2000 compliance.

 

10.2   Year 2000 compliance mean that the software, hardware and/or Service has
the capability of any computer chip dependent equipment or software to
manipulate date values correctly between the 20th and 21st centuries, other than
any non-compliance (i) which does not adversely affect any network, products or
services; or (ii) which arises from the use of such equipment or software in
connection with equipment or software of a third party which Is not Year 2000
compliant.

 

10.3   Manipulating date values encompasses correctly storing, processing,
interpreting and calculating (both arithmetically and logically) date data,
including system date, with date values ranging from, before, to and after the
year 2000, including recognizing year 2000 as a leap year, and values spanning
the period between 20th and 21st centuries.

 

11. Applicable Law

 

11.1   This Agreement shall be governed by and construed in accordance with the
laws of Japan.

 

11.2   Any notice pursuant to this Agreement shall be in writing and shall be
deemed given when actually received or, if earlier, three days after deposit
into the mail. Notice given by electronic mail shall be deemed received one (1)
business day after it is posted to the recipient’s E-mail address. The parties
shall submit any dispute relating to the subject matter of this Agreement to
binding arbitration pursuant to the commercial rules of the

 

8



--------------------------------------------------------------------------------

 

Confidential

 

Japan Commercial Arbitration Association. The parties surrender and waive the
right to submit any dispute to a court or jury, or to appeal to a higher court.

 

11.3   There shall be no arbitration of any claim that would otherwise be barred
by a statute of limitations if the claim were to be brought in court. The
arbitrator(s) shall not have the power to award punitive, consequential,
indirect, or special damages. The arbitrator shall have the power to award costs
and reasonable attorney fees to the prevailing party.

 

I hereby agree and understand the terms and condition of this Agreement and
warrant that I am duly authorized to sign this Agreement on behalf of PIXC.

 

PIXC: Pacific Internet Exchange Corporation

 

Signature:

 

/s/    RICHARD H. KALBRENER        

--------------------------------------------------------------------------------

     

Date: 6-15-2000

Name: Richard H. Kalbrener

       

Title: President

       

 

PE

 

Signature:

 

/s/    TATSUJIRO SAITO        

--------------------------------------------------------------------------------

     

Date: 6-12-2000

Name: Mr. Tatsujiro Saito

       

Title: President

       

 

9



--------------------------------------------------------------------------------

 

Confidential

 

1.

  

The Space

  

4th and 5th floor and one-half of the 1st floor of the B-block of TRC
C-Building, 1-1 Heiwajima, 6-Chome, Oota-ku, Tokyo 143-0006, Japan

2.

  

Area of the Space

  

Approx. 3,000 Square meter on the 4th and 5th floors and _____ square meters on
the 1st floor

3.

  

Rent:

  

Yen 14,544,000 per month (4th and 5th floors) plus Yen 16,000/3.3. Square meter
per month (1st floor)

Consumption Tax (5%) Yen 14,544,000 x 0.05 = Yen 727,200

    

Commercial Power:

  

Separate meter to be installed

4.

  

Rent includes:

  

1) Toilet, Building Air Con Room

         

2) Lighting tube, windows glass, door between corridor and PIXC room will be
damaged by      reasonable reason, they will be repaired at no additional
charge.

         

3) Usage of water at Common area is at no additional charge. PIXC shall keep
saving of usage.

         

4) Periodic check upon Law and Fire Departments

         

5) Article of Consumption

     Fuel of Generator, Toilet Paper, Paper Towel

5.

  

Term:

  

Rental Start Date: September 1, 2000

         

(PIXC’s construction in a portion (approx. 500 square meters) of 5th floor can
be started on July 1, 2000.)

(PIXC’s construction of rest of approx. 2,500 square meters on the 4th and 5th
floors can be started on January 6, 2001.)

(PIXC’s construction on the 1st floor can be started on _____.)

Rental Period: Ten (10) years with option to renew for an additional five (5)
years.

6.

  

Payment Condition:

  

Payment Date: By August 21, 2000 in cash

7.

  

PIXC Construction Costs:

  

PIXC construction costs such as UPS, Air Con, raised floor shall be borne by the
PIXC and have already been approved by PE.

 

 

10



--------------------------------------------------------------------------------

 

FIRST AMENDMENT OF CO-LOCATION SUBLEASE AGREEMENT

 

This FIRST AMENDMENT OF CO-LOCATION SUBLEASE AGREEMENT (hereinafter, this
“Amendment”), is hereby executed by and between PacEast Telecom Corporation
(hereinafter, “‘PE”), and Pacific Internet Exchange Corporation (hereinafter,
“PIXC”), in connection with the Co-Location Sublease Agreement executed by the
parties hereto as of June 15, 2000 (hereinafter, the “Agreement”), and the
parties hereto hereby agree as follows.

 

1. In the event of a conflict between the terms and conditions of the Agreement
and this Amendment, the terms and conditions of the Agreement shall be deemed
revised in accordance with the provisions of this Amendment. All other terms and
conditions of the Agreement shall remain in full force and effect. All
capitalized terms not otherwise defined in this Amendment shall have the
meanings given to them in the Agreement.

 

2. PIXC hereby confirms that the offering of a sub-lease to any third party with
respect to the Space, pursuant to clause 2.7 of the Agreement, shall be
undertaken only to the extent approved by Landlord, and PE shall use its best
efforts to obtain such approval of Landlord.

 

3. PIXC shall bear all expenses relating to PIXC’s build-out of the Space and
any and all expenses relating to the management and the maintenance thereof
undertaken by PIXC.

 

4. The charge for the use of the “diverse fiber connection” located between the
Space and the Nishi Ooi NF Park Building to be provided by PE pursuant to clause
1.4 of the Agreement shall be an amount per month not to exceed 1,500,000 yen
per one STM-1.

 

5. Neither PE nor PIXC shall be liable to the other in the event of damage to
the property of the other or the failure of such party to perform its duties
under the Agreement due to major natural disasters or other reasons beyond its
reasonable control; provided, however, that the non-performing party shall use
its best efforts to overcome the impediment to the performance of its duties
under the Agreement.

 

6. On or before the date ten (10) days prior to the expiration date of the
Agreement, PIXC shall remove the Equipment and any other property that have been
installed by PIXC or PIXC’s clients, and shall reinstate the Space, at PIXC’s
expense, to its initial position, fair wear and tear

 

1



--------------------------------------------------------------------------------

 

excepted. In the event PIXC fails to remove such Equipment or other property by
such date, PE shall have the rights to remove, etc., the same granted in Article
5 with respect to a termination of the Agreement.

 

7. PE and PIXC hereby acknowledge and confirm that the ability of PE to offer
the Space to PIXC for co-location during the term of the Agreement, and to
further offer PIXC the option of extending the same, pursuant to the provisions
of Article 3 and such other related provisions of the Agreement, is limited by
the terms and conditions of the Master Lease. Consequently, notwithstanding any
provisions of the Agreement relating to the term of the Agreement or the renewal
thereof to the contrary, PIXC shall make no claims of any kind against PE for
compensation of damages in the event (i) the Agreement is terminated during the
term thereof due to termination of the Master Lease by the Landlord; provided
that such termination shall not have been due to a breach of the Master Lease by
PE, or (ii) PIXC is unable to renew the Agreement due to the inability of PE,
despite the best efforts of PE, to renew the Master Lease or execute a new
Master Lease for an additional period of five years. In the event of a
termination of the Master Lease for whatever reason, the Agreement shall be
deemed terminated as of the same date. In the event of the expiration of the
original term of the Master Lease together with a failure to renew the same or
execute a similar lease agreement for a period of five years, the term of the
Agreement shall be deemed to expire as of the initial date for expiration,
notwithstanding the option to renew the same of PIXC. Notwithstanding the
foregoing, however, in the event the term of the Master Lease is extending for a
period of less than five years pursuant to a renewal or the execution of a
similar lease between the Landlord and PE, PIXC shall be granted an option to
extend the Agreement for a period equivalent to such extended period. PE shall
obtain the prior written consent of PIXC with respect to any amendment of the
Master Lease, which consent shall not be unreasonably withheld, conditioned or
delayed.

 

8. In the event the Agreement is terminated during the term thereof by PIXC or
for reasons attributable to PIXC, PIXC shall pay to PE an amount equivalent to
the rental that would have been payable until the expiration of the Agreement
had the Agreement not been so terminated. Notwithstanding the foregoing,
however, in the event PE is able to execute a separate co-location agreement
with a third party with regard to all or a portion of the area corresponding to
the Space, PIXC shall be relieved of the obligation to pay that portion of the
rental equivalent to the

 

2



--------------------------------------------------------------------------------

 

amount or rent actually received by PE (i) as rental from such third party for
the period prior to the expiration of the Agreement, and (ii) directly related
to the rental by such third party of all or a portion of the area corresponding
to the Space.

 

9. In the event PE or PIXC is subject to (i) an inability to pay its debts
(shiharai teishi), (ii) a filing for the commencement of bankruptcy procedures,
civil revival (minji saisei), corporate reorganization (kaisha kosei), corporate
arrangement (kaisha seiri), or other similar procedures, or (iii) a resolution
for corporate liquidation, the other party shall have the right to immediately
terminate the Agreement.

 

10. Notwithstanding the provisions of clause 5.1, 5.2, and 5.3 of the Agreement,
and in addition to the provisions of clause 5.4 of the Agreement, in the event
PE terminates the Agreement in accordance with the terms thereof, as amended, PE
may, by notification to PIXC, purchase at book value the transformer substation,
(sub-hendensho), owned by PIXC and located in the Building. In the event PE
terminates the Agreement and, at the time of such termination, PIXC has
outstanding monetary obligations to PE under the Agreement, PE may purchase at
book value all or a portion of the Equipment and set off such obligations of
PIXC to PE against the purchase price thereof.

 

11. The parties hereby acknowledge and confirm that in the event PIXC elects to
assign the Agreement pursuant to clause 9.3 of the Agreement, PIXC shall assign
the same to a wholly-owned Japanese subsidiary of PIXC. Such assignment shall be
made by written agreement executed by and among PE, PIXC and such assignee, and
PIXC and such assignee shall provide to PE such documentation reasonably
required for purposes of obtaining authorization by the Landlord for such
assignment. In the event of such assignment, PIXC shall remain jointly and
severally liable with such wholly-owned subsidiary of PIXC for any and all
obligations of the subsidiary arising under the Agreement, and any agreements
and memoranda of understanding related thereto.

 

12. PE and PIXC further agree to the following amendments to the Agreement:

 

  (i)   Clause 1.2 shall be amended to read:

 

3



--------------------------------------------------------------------------------

         “PE represents and warrants that it currently leases the B-Block
(hereinafter “Premises”) of the TRC C-Building (hereinafter “Building”) at 1-1
Heiwajima, 6-Chome, Oota-ku, Tokyo 143-0006, Japan from Kabushiki Kaisha Tokyo
Ryutsu Center (hereinafter “Landlord”). PIXC desires the co-location of that
certain part of the Premises more particularly described in Schedule A and the
drawings attached as Schedules B-1, B-2 and B-3 (hereinafter the “Space”) to
locate and operate certain network and/or telecom equipment and computer
equipment (hereinafter the “Equipment”) as well as running of an office in the
Space pursuant to the terms and conditions of this Agreement.”

 

  (ii)   The reference in clause 1.3 to “clause 1.4” shall be amended to read
“clause 1.3”.

 

  (iii)   Clause number 1.5 shall be re-numbered as clause 1.4.

 

  (iv)   In clause 2.3, the brackets around “two (2) weeks” shall be deleted.

 

  (v)   In clause 2.4, an additional parenthesis shall be added after
“conditioning” in line 3 so as to read “conditioning))”.

 

  (vi)   In clause 2.7, “Sub-lease” shall be amended to read “sub-lease”.

 

  (vii)   The first line of Clause 3.2 shall be amended to read:

 

         “PE shall maintain and continue the lease of the Premises, pursuant to
the lease agreement in effect as of the date hereof between PE and Landlord, as
such may be modified or amended from time to time, and all such other agreements
relating to the lease of the Premises, (hereinafter, collectively, the “Master
Lease”), in which the Space is located”

 

  (viii)   The first sentence of Clause 9.1(b) shall be amended to read:

 

         “In the event PIXC wishes to provide or make available to any third
party space within the Space, PIXC shall provide PE with ten (10) business days’
prior written notice thereof. In the event PE objects to any such third party,

 

4



--------------------------------------------------------------------------------

 

PE shall notify PIXC of the reasons for such objections within ten (10) business
days from the date such notice was received, and PE and PIXC shall consult in
good faith to resolve such matter.”

 

  (ix)   The second sentence of clause 9.3 (which begins with “Notwithstanding
the foregoing, PIXC may”) shall be deleted.

 

  (x)   The Attachment to the Agreement shall be deleted in its entirety and
replaced with the Attachment attached hereto.

 

-

 

-

 

-

 

[This portion intentionally left blank.]

 

-

 

-

 

13. PE and PIXC hereby acknowledge and confirm that Mitsubishi Electric
Corporation guarantees jointly and severally to Landlord the performance of PE
within the scope specified under the Master Lease, (rentaihosyou).

 

IN WITNESS WHEREOF, the parties hereto have prepared two originals of this
Amendment, one each to be held by each of the parties following the placing of
seals hereon and the signing hereof by the authorized representatives of each
party.

 

Date: October 31, 2000

 

PacEast Telecom Corporation

 

By:

 

/s/    SATOSHI TANAKA

--------------------------------------------------------------------------------

Name: Satoshi Tanaka

Title: President

 

Pacific Internet Exchange Corporation

 

5



--------------------------------------------------------------------------------

 

By:

 

/s/    RICHARD H. KALBRENER

--------------------------------------------------------------------------------

Name: Richard H. Kalbrener

Title: President

 

6



--------------------------------------------------------------------------------

 

CONFIDENTIAL

 

Schedule A

 

1.

  

The Space

  

4th and 5th floor and one-half of the 1st floor of the B-block of TRC
C-Building, 1-1 Heiwajima, 6-Chome, Oota-ku, Tokyo 143-0006, Japan

2.

  

Area of the Space

  

2984.08 square meters on the 4th and 5th floors, and 959.78 square meters on the
1st floor (including berth, space for oil tank)

3.

  

Rent for Space:

  

Yen 14,544,000 per month (4th and 5th floors), plus Yen 4,098,000 per month (1st
floor), plus consumption tax

    

Monthly Fee for Medium Voltage Switchgear

Equipment

  

Yen 2,326,000 per month, plus consumption tax

    

Maintenance of Equipment:

  

Maintenance: TBD (under negotiation with TRC)

4.

  

Commercial Power, Gas, Water:

  

PIXC to pay for power, gas and water actually used in Space on 4th and 5th
floors

5.

  

Rent to Include:

  

1) Toilet

2) Lighting tube, windows glass at common area

3) Usage of water at common area

4) Consumables; toilet paper, paper towels

6.

  

Term:

  

Rental Start Date for Space: November 1, 2000

(PIXC’s construction on the 4th, 5th floor and 1st floor may be started on
November 1, 2000.)

         

Rental Period: Ten (10) years

         

Rental start date for medium voltage switchgear equipment: April 1, 2001

7.

  

PIXC Construction Costs:

  

PIXC construction costs, such as UPS, air-conditioning, raised floor, etc.,
shall be borne by the PIXC and have already been approved by PE

 

 

7



--------------------------------------------------------------------------------

 

PIHANA

PACIFIC

 

November 22, 2000

 

Pihana Pacific Japan K. K.

Toranomon Mori Building, No. 40

13-1 Toranomon 5-chome

Minato-ku, Tokyo 105-0001

Japan

 

RE: Assignment of Co-Location Sublease Agreement

 

Gentlemen:

 

Reference is made to the Co-Location Sublease Agreement between PacEast Telecom
Corporation (“PE”) and Pacific Internet Exchange Corporation (now known as
Pihana Pacific, Inc.) dated as of June 15, 2000, as amended by the First
Amendment of Co-Location Sublease Agreement dated October 31, 2000 (as so
amended, the “Agreement”). We hereby agree to assign the Agreement in its
entirety, together with the Memorandum of Understanding Regarding Joint
Facilities dated October 31, 2000, and all other related documents executed
between PE and Pacific Internet Exchange Corporation, to Pihana Pacific Japan
K.K. (“Pihana Pacific Japan”), and Pihana Pacific Japan hereby accepts such
assignment. We hereby agree to be jointly and severally liable to PE for the
performance of Pihana Pacific Japan of its obligations under the Agreement and
related documents assigned hereby.

 

Please confirm your acceptance and agreement by signing below.

 

Sincerely,

RICHARD H. KALBRENER

Richard H. Kalbrener

President & CEO

 

/cp

                 

Accepted and Agreed:

     

Pihana Pacific Japan K.K.

       

By:

 

/s/    RICHARD H. KALBRENER

--------------------------------------------------------------------------------

           

Richard H. Kalbrener

           

Director Date: 11/22/00

 

Consented To:

     

PacEast Telecom Corporation

       

By:

 

/s/    SATOSHI TANAKA 12/25/00

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

 

Name:

 

Satoshi Tanaka                 Date

Title:

 

President

 

1100 Alakea Street, Suite 3000 · Honolulu, Hawaii 96813 · Tel 808.528.7500 · Fax
808.528.7555 · www.pihana.com